527 F.3d 841 (2008)
Erris EDGERLY, Plaintiff-Appellant,
v.
CITY AND COUNTY OF SAN FRANCISCO; David Goff; John Conefrey; Frederick Schiff, Defendants-Appellees.
No. 05-15382.
United States Court of Appeals, Ninth Circuit.
May 22, 2008.
Gregory M. Haynes, San Francisco, CA, for Plaintiff-Appellant.
Sean Connolly, San Francisco City Attorney's Office, Teke Kelley, Esq., Gordon-Creed Kelley Holl & Sugerman, San Francisco, CA, for Defendants-Appellees.
D.C. No. CV-03-02169-WHA.
Before: WILLIAM C. CANBY, JR., JOHN T. NOONAN, and RICHARD A. PAEZ, Circuit Judges.

ORDER
The petition for panel rehearing is GRANTED. The petition for rehearing with suggestion for rehearing en banc is DENIED as moot. The opinion filed on July 17, 2007 and reported at 495 F.3d 645 (9th Cir.2007) is WITHDRAWN. The panel will file a new disposition in due course.